                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:20-CV-021-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                               )
 NEDERLAND B.V., PHILIPS NORTH                         )
 AMERICA LLC, and PHILIPS INDIA LTD.,                  )
                                                       )
                 Plaintiffs,                           )
                                                       )
    v.                                                 )      ORDER
                                                       )
 TEC HOLDINGS, INC., TRANSTATE                         )
 EQUIPMENT COMPANY, INC., and                          )
 ROBERT A. WHEELER,                                    )
                                                       )
                 Defendants.                           )
                                                       )

         THIS MATTER IS BEFORE THE COURT regarding a telephone conference held to

discuss the parties’ current discovery disputes on April 21, 2021. This matter has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate.

         First, the undersigned commends counsel’s efforts to narrow the issues in dispute prior to

the telephone conference and encourages them to continue such work. Next, the undersigned will

briefly summarize the Court’s direction on some of the issues discussed.

         1.     Interrogatories. Defendants, collectively, shall provide thirteen (13) responses to

the thirteen (13) interrogatories propounded by Plaintiffs on or about March 3, 2021. Defendants

shall submit their responses to Plaintiffs on or before the current discovery deadline for this case

– May 14, 2021.

         2.     Depositions. The parties may conduct up to five (5) depositions in each of the

pending related cases. The parties shall designate which case’s discovery limits each deposition




     Case 3:20-cv-00021-MOC-DCK Document 341 Filed 04/22/21 Page 1 of 3
applies to; however, the parties are again “respectfully directed to coordinate discovery, including

depositions, with the parties in the related cases to avoid duplicative and inefficient discovery.”

(Document No. 279, p. 2). Discovery, including deposition testimony, may be shared across the

related cases and must be completed by the deadlines set forth in each case’s Pretrial Order unless

otherwise agreed by the parties or ordered by the Court. As of now, all discovery in the related

cases is due to be completed by June 20, 2021; therefore, the parties should be promptly

completing discovery and scheduling depositions in all of these cases.

       Counsel report that the depositions of Messrs. Dorow, Griswold, and Wheeler have been

scheduled for May 7, 11 and 13, 2021. Remaining depositions should be scheduled by counsel as

soon as possible.

       3.      ESI Review and Production.

       The parties’ submissions on April 19, 2021, indicated that any disputes related to ESI

review and production had been resolved. To the extent there are any on-going or new disputes,

counsel for the parties shall continue to confer in good faith to address such differences.

       4. Discovery Search Terms and Source Code Production

       It appears that counsel for the parties have narrowed their dispute(s) related to these topics

and are committed to continuing to work toward a mutually agreeable resolution. Counsel are

respectfully encouraged to continue their efforts to resolve these issues, and any other disputes,

without further Court intervention.

       IT IS, THEREFORE, ORDERED that the parties shall proceed with discovery as swiftly

and efficiently as possible, consistent with this Court’s previous Orders, and as addressed herein

and during the telephone conference held on this date.




                                                 2
     Case 3:20-cv-00021-MOC-DCK Document 341 Filed 04/22/21 Page 2 of 3
 SO ORDERED.



                      Signed: April 21, 2021




                                     3
Case 3:20-cv-00021-MOC-DCK Document 341 Filed 04/22/21 Page 3 of 3
